DETAILED ACTION
1. 	The Office acknowledges Applicant’s restriction election filed November 30, 2020. Applicant elects Group I, claims 5-14 without traverse. Claims 5-22 are pending. Claims 15-22 are withdrawn. Claims 5-14, to the extent of grain size, are examined in the instant application. In claim 6, the recitation of “and the endosperm nutrient material composition optionally comprises farinaceous endosperms, starch content and/or oil content” is withdrawn from examination. The restriction is made FINAL.
	Certified English translation of Applicant’s foreign priority documents CN201210406155.6 and CN201210406154.1 have not been submitted.
Information Disclosure Statement
2.       Applicant’s IDS filed March 29, 2019 has been considered to the extent of the English translation submitted. A signed copy is attached. 
Specification
3. 	The disclosure is objected to because of the following:
The status of parent Application No. 14/437633 has not been updated on page 1 of the specification.
Paragraph [0038] states that SEQ ID NO:7 has 138 amino acids. Applicant’s Sequence Listing shows that SEQ ID NO:7 has 178 amino acids.
Paragraph [0040] states that SEQ ID NO:6 has 1666 nucleotides. Applicant’s Sequence Listing shows that SEQ ID NO:6 has 1780 nucleotides.
Appropriate correction is required.
Claim Objections
4. 	Claims 7 and 13 are objected to because of the following: 
In claim 7, “each of the plant, the first plant and the second plant” should be amended to “each of the first and second plant”. The Office interprets this phrase to mean that both first and second plants are corn plants, both first and second plants are rice plants, etc.
In claim 13, “SEQfor-XSEQrev” should be amended to “SEQfor-X-SEQrev”.		 Appropriate correction is required.
Claim Rejections - 35 USC § 112, second paragraph
5.       The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.       Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 5, “tightly” is a relative term lacking a comparative basis. It is unclear how far apart the first nucleotide sequence is from the second nucleotide sequence.
In claim 5(i), the phrase “restores male fertility of the first plant after expression in the first plant” is unclear because the first nucleotide sequence is in the second plant. 

In claim 5, it is unclear what plant is being referred to by the recitation of “coexist in a plant”, because at least two plants are set forth in the claim.
In claim 5, it is unclear how the progenies maintain the homozygous recessive state when the progenies were not in a homozygous recessive state prior to being produced.
	In claim 6, the recitations of “and/or” preceding “the grain shape” is unclear because it is not known how the recitation of “used to propagate” applies to “the grain shape”, as the grain shape cannot be propagated. 
	In claim 8, it is unclear whether “mutant ms45” refers to the “homozygous recessive male sterility alleles” of claim 5, or the mutant ms45 is in addition to the “homozygous recessive male sterility alleles”. Also, MS45 having SEQ ID NO:4 cannot be expressed in the first plant because it is present in the second plant. It should be noted that the “and/or” recitation does not require both the corn male sterile mutant ms45 and the first nucleotide sequence comprising an Ms45 expression element.
	In claims 8 and 9, “of SEQ ID No:” should be amended to “having SEQ ID No:” to clarify that the recited “protein Ms45” and “Ms45 encoding sequence”, respectively, are the SEQ ID Nos., rather than a portion or fragment of the SEQ ID Nos.
	In claim 10, “a” should be amended to “the”, because “a” encompasses a two-nucleotide sequence, which does not appear to be Applicant’s intention.
	In claim 11, “a” should be amended to “the” for proper antecedence.

	In claim 13, the metes and bounds of “a sequence reversely complementary to the sequence of SEQfor” is unclear because it is unclear which portion of positions 14-276 of SEQ ID NO:2 the SEQrev sequence has reverse complementarity to. It is unclear that the SEQrev has full reverse complementarity to the entire SEQfor sequence. It is suggested the positions of SEQ ID NO:2 for the SEQrev sequence be recited.
	Clarification and/or correction are required.
Claim Rejections - 35 USC § 112, first paragraph
7.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. 	Claims 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
The claims lack adequate written description because Applicant does not disclose a representative number of 1) recessive male sterility alleles from any plant; 2) a nucleotide sequence that restores male fertility in any plant; 3) a nucleotide sequence that allows for distinguishing grains; 4) a nucleotide sequence that can interfere with the expression of SEQ ID NO:5; and 4) a spacer sequence as represented by X.  
In Table 1, Applicant cites prior art references teaching mutant male sterility genes, all of which are of maize origin. Applicant further discloses that one male sterility gene from rice and one from Arabidopsis have been identified, however, their structures are not disclosed [0020]. The mutant ms genes in Table 1 are not representative of the claimed genus of homozygous recessive male sterility alleles encompassing all plants. One skilled in the art cannot predict the structures of other recessive male sterility alleles either from maize or other plants from the disclosure of the ms genes alone. Accordingly, recessive male sterility alleles from any source lacks adequate written description.
Additionally, the male sterility (ms) genes are not disclosed as sharing a common structure or motif in rice, Arabidopsis, maize or other plants. The specification states that each male sterility gene has a specific restorer gene, which is its corresponding wild-type allele [0063].  Male fertility genes do not appear to belong to a structurally-related class of sequences. Thus, one skilled in the art cannot predict the structures of ms45 is a nuclear male sterility gene mutation (Table 1) which does not provide adequate written description for cytoplasmic male sterility gene mutations. While a mutant ms45 sequence may cause male sterility by non-production of pollen, Applicant has not adequately describe male sterility mutant genes which produce immature or non-functional pollen or affect other male reproductive plant parts, such as the tassel or male flower. Accordingly, a nucleotide sequence that restores male fertility lacks adequate written description.  
With regard to plants, Applicant has not adequately described the plants the nucleotide construct can produce progeny plants having the homozygous recessive state of the first plant. Applicant’s working example is maize, however, the scope claimed is any plant. It is unpredictable that pMs45-Mn1RNAi can produce progenies having homozygous recessive male sterility alleles in other plants, such as dicots and other monocots, because Ms45 was obtained from maize, and it is unclear that fertility genes are interchangeable among different plants. Similarly, it is unpredictable that a fertility gene from a non-maize source can regulate male fertility in maize. Thus, Applicant has not provided adequate written description for the plants that can produce progeny plants having homozygous recessive male sterility alleles as set forth in the claimed method.
Mn1 gene encodes a maize cell wall invertase protein (SEQ ID NO:5) which, if inactivated, affects the development of endosperm, resulting in smaller grains [0072]. However, because many genes can affect grain shape resulting in grains of different sizes, lengths, widths and/or thicknesses, Mn1 is not representative of the genus of sequences from maize or non-maize plants that can affect grain shape. The disclosure of maize Mn1 does not allow one skilled in the art to determine the structures of other genes which also affect grain shape. Similarly, because many different genes can affect endosperm nutrient material composition, e.g., resulting in different amino acid/oil profiles, maize Mc16-KDy-prolamin is not representative of the genus of sequences that can affect endosperm nutrient material composition in a plant. The disclosure of maize Mc16-KDy-prolamin does not allow one skilled in the art to determine the structures of other maize and non-maize plants which also affect endosperm nutrient material composition in a plant. Mn1 and Mc16-KDy-prolamin are maize proteins which were selected because they do not affect other maize characteristics. It is unpredictable that Mn1 and Mc16-KDy-prolamin would produce the same phenotypes in other plants, including monocots and dicots. Sequences which allow for distinguishing grains upon expression do not share a common structure or motif. Accordingly, a nucleotide 
Nucleotide sequences that can interfere with the expression of SEQ ID NO:5 are not adequately described for the following reasons. The specification states that the Ms45 expression element is closely linked to the Mn1 gene silencing expression element (pMs45-Mn1RNAi) [0070] so that the sterile line can be distinguished from the maintainer line. Seeds with normal grain shape are of the sterile line, while seeds with abnormal shape are of the maintainer line [0084]. The specification discloses that to interfere with the expression of SEQ ID NO:5, the interfering fragment Mn1RNAi having SEQ ID NO:2 was placed under the control of an endosperm-specific Mn1 promoter having SEQ ID NO:3 [0070]. SEQ ID NO:2 has the structure of SEQfor-X-SEQrev, whereby positions 14-276 is Mn1SEQfor, positions 277-400 is X (an intron forming a hairpin structure), and positions 401-663 is Mn1SEQrev [0072]  No other sequence which interferes with the expression of SEQ ID NO:5 is disclosed. The claim language of “a nucleotide sequence that can interfere the expression of the protein presented by SEQ ID NO:5” encompasses mutants, antisense, ribozymes, mRNAs, as well as promoters and transcription factors. SEQ ID NO:2 is not representative of the sequences that can interfere with the expression of SEQ ID NO:5, and one skilled in the art cannot determine the genus of sequences and their structures as encompassed by the claims. Accordingly, “a nucleotide sequence that can interfere the expression of the protein presented by SEQ ID NO:5” is not adequately described.
Spacer sequences as represented by X lack adequate written description for the following reasons. As stated above, X in Applicant's working example is an intron for and the SEQrev sequences. However, one skilled in the art cannot envision the genus of spacers and their corresponding structures from the disclosure of the intron in the working example that would interfere with the expression of SEQ ID NO:5 as represented by SEQfor-X-SEQrev. There is no size or structure limitation for the claimed X spacer. From a virtually ad infinitum genus of possible sequences of any size (1 nucleotide or more) and of any sequence structure, so long as it is not complementary to the SEQfor and SEQrev sequences, one skilled in the art cannot predict which sequence(s) within this very large genus would interfere with the expression of SEQ ID NO:5. Accordingly, the generic X spacer recitation lacks adequate written description.
The Federal Circuit has clarified the application of the written description requirements. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the .
9. 	Claims 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a maize plant, homozygous recessive ms45 male sterility allele, Ms45 sequence having SEQ ID NO:8 or 1 encoding SEQ ID NO:4 for restoring male fertility, and a sequence comprising positions 14-663 of SEQ ID NO:2 in the second nucleotide sequence that allows for distinguishing the grains with or without the construct, does not reasonably provide enablement for any plant, any homozygous recessive male sterility allele, any sequence that restores male fertility and any sequence that allows for distinguishing grains. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
 “The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”)  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.  
Applicant’s disclosure is as discussed above. With regard to plant, the scope of the claims is that the nucleotide construct can regulate male fertility in any plant. Applicant’s working examples disclose maize only. There is no evidence that maize male fertility genes, such as Ms45 and ms45, can be used in other plants. There is no evidence that any of the maize genes disclosed in Table 1 can be used with other plants. Genes that regulate male fertility in a plant do not appear to be structurally related. Thus, it is unlikely that Applicant’s nucleotide construct, such as pMs45Mn1RNAi, would have the same effects in dicots and other monocots, as 
With regard to any recessive male sterility allele, the claimed invention is not enabled because other than the ms mutant genes disclosed in Table 1, it is not known what other genes can regulate male fertility in a plant. The specification discloses that pMs45Mn1RNAi was introduced by transformation into T0 corn plant, backcrossed with an ms45 homozygous recessive line, and a line comprising Ms45-Mn1RNAi having homozygous recessive ms45 and heterozygous Ms45-Mn1RNAi was produced [0084]. This line was designated Ms45ms45ms45 [0083]. The Ms45ms45ms45 line was crossed with ms45 homozygous recessive line (ms45ms45) to produce a) ms45ms45 male sterile line with normal grain size and b) a maintainer line Ms45ms45ms45 with smaller grain size [0087]. The Ms45 expression element (SEQ ID NO:1) is closely linked with the Mn1 gene silencing expression element (SEQ ID NO:3 operably linked to SEQ ID NO:2) to allow for selection of the desired phenotype [0070]. It is not known if sequences that can regulate male fertility in other plants are known, and their mutants which can render a plant sterile are known, as both are required to practice the claimed invention in accordance to Applicant’s disclosure. There is no teaching how the disclosed ms genes can be used to determine other genes that regulate male fertility and their sterile mutant counterparts, as neither the state of the prior art nor Applicant’s disclosure teaches male sterility genes are structurally related. Furthermore, Applicant has only enabled the ms45 recessive male sterility allele because Ms45 is disclosed as the restorer of male fertility. Applicant has no working example and provides no guidance that Ms45 would restore fertility to other ms mutants, such as those set forth in ms mutant genes are sufficiently structurally related to ms45 such that the Ms45 gene can also restore their fertility. As stated above, ms45 is a nuclear male sterility gene mutation (Table 1) which causes male sterility by non-production of pollen. Other male sterility mutants may result in immature or non-functional pollen, or affect other male reproductive plant parts, such as the tassel or the male flower. As different genes affect a plant’s male sterility, and Applicant provides no guidance as to how a male sterile plant can be maintained in a homozygous recessive state with other male sterility genes using the claimed method, one skilled in the art cannot make and use the claimed invention as commensurate in scope with the claims without undue experimentation.  
With regard to any sequence that restores male fertility, Applicant’s working example discloses Ms45 for restoring male fertility to an ms45 mutant. No other nucleotide sequence for restoring male fertility is disclosed. The state of the prior art teaches a protein can restore male fertility only to a plant containing a defective mutant of the same protein, that is, Ms45 can restore male fertility only in a plant containing a defective Ms45 protein, designated in Applicant’s disclosure as ms45. Ms45 cannot restore male fertility to a plant that has a different defective mutant protein, and a non-Ms45 protein cannot restore male fertility to an ms45 mutant. Accordingly, Applicant has not enabled any nucleotide sequence encoding a protein that restores male fertility upon expression for any defective gene as commensurate in scope with the claims without undue experimentation.
A sequence that allows for distinguishing the grains with or without the construct is not fully enabled because other than the disclosed Mn1 sequence encoding a cell 
Further, a sequence that can interfere with the expression of SEQ ID NO:5 is not fully enabled because it encompasses mutants, antisense, ribozymes, mRNAs, as well as promoters and transcription factors, none of which is disclosed. The structures of for-X-SEQrev as represented by SEQ ID NO:2. Applicant provides no guidance as to other ways whereby expression of SEQ ID NO:5 is interfered with, or how other genes can be constructed to interfere with the expression of SEQ ID NO:5 without resorting to random trial and error. Furthermore, with regard to the spacer X, X in Applicant's working example is an intron (positions 277-400 of SEQ ID NO:2) which acts as a spacer to form a hairpin structure, or a stem loop, due to sequence complementarity of the two ends. There is no guidance as to whether a spacer of any size and structure would also produce the hairpin structure to interfere with protein expression. Thus, Applicant has not fully enable a sequence that allows for distinguishing grains with or without the construct, a nucleotide sequence that affects grain shape, a nucleotide sequence that affects grain size by interfering with the expression of SEQ ID NO:5, and a spacer X as commensurate in scope with the claims without undue burden.  
Wands factors, one skilled in the art would not be able to make and use the claimed invention as commensurate in scope with the claims without undue experimentation.  
Claim Rejections - 35 USC § 102
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

12. 	Claims 5-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Albertsen, M. (US 2009/0038028 (A)). Albertsen teaches a method for maintaining a male sterile corn plant in a homozygous recessive state by providing a first corn plant that comprises homozygous recessive male sterility Msca1 alleles, providing a second corn plant comprising homozygous recessive male sterility alleles that are the same as in the first plant and a nucleotide construct, wherein the construct exists in a heterozygous (hemizygous) state, and wherein the first nucleotide sequence of the construct encodes a first protein that restores male fertility of the first corn plant after expression and the second nucleotide sequence of the nucleotide construct allows for distinguishing the grains with or without the construct by observation through naked  by the prior art.
Claim Rejections - 35 USC § 103
13. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14. 	Claims 5-8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albertsen, M. (US 2009/0038028 (A)), as applied to claims 5-8 above, and further in view of He, Z. (US 2010/0064385 (B)).
	The teachings of Albertsen have been discussed above. Albertsen teaches scorable or selectable markers in the construct with the restoring gene for selection of the desired plants ([0097], [0112], [0117]).
	Albertsen does not teach a selectable marker that affects the grain size of the second plant.
	He teaches the GIF1 gene produces enlarged grains upon overexpression in plants [0040] and GIF1 overexpression in corn (claim 22).
prima facie obvious at the time the invention was made to utilize a different marker in the construct of Albertsen, such as the GIF1 gene of He, and selects for plants having the construct by their enlarged grains. The grains having the construct can be readily distinguished from grains without the construct with the naked eyes by their grain size. Accordingly, one skilled in the art would have been motivated to produce the claimed invention with a reasonable expectation of success.
Conclusion
15.       No claim is allowed.  
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PHUONG T BUI/Primary Examiner, Art Unit 1663